Case 1:21-cv-04815-AT Document 34 Filed 09/09 Page 10

Redefining ae SDNY
public OC

ELECTRONICALLY FILED
defense.

  

The Bronx

Defenders

 

DOC#
DATE FILED: 9/9/2021 __

September 8, 2021

VIA ECF

Hon. Analisa Torres

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007-1312

Re: Rosario v. Decker, 21-cv-4815 (AT)
Dear Judge Torres,

I represent Petitioner Mr. Victor Rosario in his petition for a writ of habeas corpus filed on May
30, 2021, as well as his motions to enforce and alter or amend the Court’s July 20, 2021, order
granting his petition.

We respectfully move the Court to grant leave to file under seal an unredacted version of the
Petitioner’s reply in support of his motions, which contains information that falls within the
category of sensitive information that should be considered for redaction under Your Honor’s
individual rules, see Individual Practices in Civil Cases (July 9, 2021) Rule IV(A), and the Court
previously granted similar requests with respect to documents submitted by both parties.

Thank you for your consideration of this submission.
Respectfully submitted,
/s/ Zoe Levine
Zoe Levine
THE BRONX DEFENDERS
360 East 161st Street
Bronx, New York, 10451

cc: Counsel for Respondents
(by ECF & email)

GRANTED. Petitioner’s privacy interest in the categories of information enumerated in Rule IV.A.i of the
Court’s Individual Practices outweighs the public’s right of access to judicial documents.

SO ORDERED.

Dated: September 9, 2021
New York, New York

On-

 

ANALISA TORRES
United States District Judge
